IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-10-00143-CV
                                 No. 10-10-00144-CV
                                 No. 10-10-00145-CV
                                 No. 10-10-00146-CV

ANTHONY RANDOLPH,
                                                            Appellant
v.

THE STATE OF TEXAS,
                                                            Appellee


                         From the 54th District Court
                           McLennan County, Texas
                 Trial Court Nos. 2006-1690-C2, 2006-1691-C2,
                        2006-1692-C2, and 2006-1643-C2


                                     OPINION


      Anthony Samax Randolph was convicted of four separate felony offenses and

waived his right to appeal these offenses. In the judgment for each conviction, the trial

court assessed all court appointed attorney’s fees, investigator’s fees, and interpreter’s

fees as costs against Randolph. A notice of withdrawal to pay the costs in each case
from Randolph’s inmate account1 was signed on July 6, 2007 and a copy was sent to

Randolph as well as the Texas Department of Criminal Justice. In March of 2010,

Randolph filed a Motion to Rescind Garnishment Orders for the four convictions. The

trial court denied Randolph’s motion, and Randolph appeals. We affirm.

        Randolph’s motion in each case is set out below. All emphasis, spelling, and

grammar is as presented in the motion.

               NOW INTO COURT COMES Anthony Samax Randolph, Petitioner
        in the above captioned motion who respectfully petitions this Court to
        rescind its garnishment orders for the following reasons:

                                                      I

                Petitioner’s garnishment orders for Case Nos. 2006-1690-C2; 2006-
        1691-C2; 2006-1692-C2; and 2006-1643-C2; are invalid and MUST be
        voided, because the trial court failed to provide Petitioner with a notice, or
        a hearing, prior to the garnishment orders.
                Petitioner contends his due process rights to protect his property
        interest – money in his inmate trust account – was violated by the trial
        court without a notice, or a hearing being afforded to Petitioner prior to
        the trial court’s garnishment orders.

                                                      II

                “An order issued without due process is void.”; citing Abdullah v.
        State, 211 S.W.3d 938, 943-Tex. App.—Texarkana 2007.
                Orders directing withdrawals from inmate prison trust accounts to
        satisfy costs associated with inmate’s convictions were VOID as having
        been entered without affording inmates a notice, or a hearing – in
        violation of his procedural due process rights. U.S.C.A. Const. Amend.
        14; VTCA Government Code § 501.014; id Abdullah.

1 Courts have frequently referred to these as inmate “trust” accounts. The term “trust” has been removed
from their statutory references. Act of 1989, 71st Leg., ch. 212, § 2.01, eff. Sept. 1, 1989, amended by Act of
1999, 76th Leg., ch. 62, §§ 8.10, 19.02(8), eff. Sept. 1, 1999 (current version at TEX. GOV’T CODE ANN. §
501.014 (Vernon Supp. 2009)). They are simply inmate accounts. While there may be a custodial
relationship between the Department and the inmate as to the money in the account, an issue not decided
by us today, there is certainly no trustee/beneficiary relationship wherein the Department is burdened
with all the duties of a trustee with regard to the inmate’s money.

Randolph v. State                                                                                      Page 2
                                            III

              In the instant case, Petitioner has a constitutional property interest
       invested in his inmate trust fund account and without a notice, or a
       hearing by the trial court – prior to garnishment orders – Petition’s
       Constitutional right to due process was violated by the trial court, making
       the garnishment orders VOID; id Abdullah.

                                        PRAYER

             Petitioner prays this Court will RECIND it’s erroneous
       garnishment orders for Case Nos. 2006-1690-C2; 2006-1691-C2; 2006-1692-
       C2; and 2006-1643-C2; and refund all monies withdrawn from Petitioner’s
       inmate trust fund account accordingly.

       Randolph’s argument in his brief differs only slightly. In his brief, he contends

“that no Writ of Garnishment was served upon him prior to the trial court’s

garnishment order.     Applellant [sic] further avers that he was not allowed an

opportunity to rebut or contest the District Court’s fee system, The [sic] Court’s Bill of

Cost Statement, or the method used to calculate attorney fees, or criminal filing fees

assessed against him prior to the trial court’s garnishment orders.”

       Relying on Abdullah v. State, 211 S.W.3d 938 (Tex. App.—Texarkana 2007, no

pet.), Randolph presents essentially two theories on appeal from the trial court’s denial

of his Motion to Rescind Garnishment Orders.            The first is that the document

withdrawing money from his inmate account is an “order” pursuant to a writ of

garnishment. It is not. It is nothing more than a notice to the Texas Department of

Criminal Justice that a judgment has been rendered against Randolph and that,

pursuant to the statute, the Department should withdraw money from his inmate

account. TEX. GOV’T CODE ANN. § 501.014(e) (Vernon Supp. 2009); See Harrell v. State,

Randolph v. State                                                                      Page 3
286 S.W.3d 315, 316 fn 1 (Tex. 2009); Ramirez v. State, ___ S.W.3d ___, 2010 Tex. App.

LEXIS 3837 (Tex. App.—Waco May 19, 2010, no pet.). Further, this type of notice is not

a garnishment order but is only akin to a garnishment action or an action to obtain a

turnover order. Harrell, 286 S.W.3d at 319. Properly viewed, the notice is a civil post-

judgment collection action that is aimed at seizing funds to satisfy the monetary portion

of a criminal judgment. Id. As the Texas Supreme Court also stated in Harrell,

       Nothing in Texas law requires the grafting of comprehensive garnishment
       procedures onto Government Code section 501.014. If TDCJ were required
       to conform strictly with full-blown statutory garnishment requirements as
       suggested by the Texarkana court of appeals in Abdullah, TDCJ would
       doubtless face expending more money than it would ever collect in many
       cases, since withdrawal orders typically seek modest sums. Faced with
       this cost-benefit tradeoff, TDCJ would likely opt not to seek recoupment at
       all, thus subverting the Legislature's goal of efficient cost-collection.

Id. at 320 (footnotes omitted).      Further, the Constitution does not require a

comprehensive garnishment proceeding. Id. at 321.

       Randolph’s second theory is that he was entitled to notice and a hearing prior to

the trial issuing the withdrawal notice. The Texas Supreme Court has addressed this

theory in Harrell as well and has held an inmate is entitled to notice via a copy of the

withdrawal notice from the trial court and an opportunity to be heard via a motion

made by the inmate. Id. Neither need occur before the funds are withdrawn. Id. Just

as in Harrell, Randolph received a copy of the notice of withdrawal and had an

opportunity to be heard by filing a motion with the trial court. He received all that due

process requires.




Randolph v. State                                                                    Page 4
       To the extent that Randolph also argues that he did not have the opportunity to

challenge the bill of costs, we note that Randolph had copies of that document by July

13, 2007 and was free to contest the amount assessed at that time. Id. at 320. He did not.

       Accordingly, the trial court’s Order denying Randolph’s Motion to Rescind

Garnishment Orders is affirmed.



                                         TOM GRAY
                                         Chief Justice

Before Chief Justice Gray,
       Justice Reyna, and
       Justice Davis
Affirmed
Opinion delivered and filed August 25, 2010
[CV06]




Randolph v. State                                                                   Page 5